        Case 1:18-cv-01674-RBW Document 48 Filed 04/15/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

 GULF RESTORATION NETWORK, SIERRA
 CLUB, and CENTER FOR BIOLOGICAL
 DIVERSITY

                Plaintiffs,

         v.                                             Civil Action No. 18-cv-01674

 RYAN ZINKE, in his official capacity as
 SECRETARY OF THE INTERIOR, JOSEPH R.
 BALASH, in his official capacity as
 ASSISTANT SECRETARY OF THE
 INTERIOR FOR LAND AND MINERALS
 MANAGEMENT, U.S. DEPARTMENT OF
 THE INTERIOR, and BUREAU OF OCEAN
 ENERGY MANAGEMENT,

                Defendants,

         and

 CHEVRON U.S.A. INC.,

                Intervenor/Defendants.


  CHEVRON U.S.A. INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN
 SUPPORT OF CROSS-MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
          TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

Charles J. Engel, III (D.C. Bar 359482)          John C. Martin (D.C. Bar 358679)
Nikesh Jindal (D.C. Bar 492008)                  Susan Mathiascheck (D.C. Bar 426754)
KING & SPALDING LLP                              Sarah C. Bordelon (D.C. Bar 987135)
1700 Pennsylvania Avenue, NW                     HOLLAND & HART, LLP
Washington, DC 20006                             975 F Street, NW
Telephone: (202) 737-0500                        Washington, D.C. 20004
Facsimile: (202) 626-3737                        Telephone: (202) 654-6915
tengle@kslaw.com                                 Facsimile: (202) 393-6551
njindal@kslaw.com                                jcmartin@hollandhart.com
                                                 smmathiascheck@hollandhart.com
                                                 scbordelon@hollandhart.com

                              Attorneys for Chevron U.S.A. Inc.


                                             1
         Case 1:18-cv-01674-RBW Document 48 Filed 04/15/19 Page 2 of 3



        Pursuant to Federal Rule of Civil Procedure 56, the Court’s General Order for Civil

Cases, ECF No. 14, and the Amended Scheduling Order, ECF No. 44, Defendant-Intervenor

Chevron U.S.A. Inc. hereby cross-moves for summary judgment on both of Plaintiffs’ claims for

the reasons stated in the attached Memorandum of Points and Authorities.

       Respectfully submitted this 15th day of April, 2019.

                                                   /s/ Charles J. Engel
                                                   Charles J. Engel, III (D.C. Bar 359482)
                                                   Nikesh Jindal (D.C. Bar 492008)
                                                   KING & SPALDING LLP
                                                   1700 Pennsylvania Avenue, NW
                                                   Washington, DC 20006
                                                   Telephone: (202) 737-0500
                                                   Facsimile: (202) 626-3737
                                                   tengel@kslaw.com
                                                   njindal@kslaw.com

                                                   /s/ John C. Martin
                                                   John C. Martin (D.C. Bar 358679)
                                                   Susan Mathiascheck (D.C. Bar 426754)
                                                   Sarah C. Bordelon (D.C. Bar 987135)
                                                   Holland & Hart, LLP
                                                   975 F Street, NW
                                                   Washington, D.C. 20004
                                                   JCMartin@hollandhart.com
                                                   SMMathiascheck@hollandhart.com
                                                   SCBordelon@hollandhart.com
                                                   Telephone: (202) 654-6915
                                                   Facsimile: (202) 393-6551

                                                   Attorneys for Chevron U.S.A. Inc.




                                               2
         Case 1:18-cv-01674-RBW Document 48 Filed 04/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on this 15th day of April, 2019, I caused a true and correct copy of the

foregoing to be filed with the Court electronically, with a courtesy copy to chambers, and served

by the Court’s CM/ECF System upon the listed counsel of record:

 Christopher D. Eaton                                Thomas Ports, Jr.
 Stephen D. Mashuda                                  Environmental & Natural Resources Division
 Earthjustice                                        United States Department of Justice
 705 Second Ave., Suite 203                          Washington, D.C. 20044
 Seattle, WA 98104                                   Tel: (202) 305-0492
 Tel: (206) 343-7340                                 Thomas.Ports.Jr@usdoj.gov
 Fax: (206)343-1526
 ceaton@earthjustice.org                             Counsel for Federal Defendants
 smashuda@earthjustice.org

 Counsel for Plaintiffs

 Brettny Elaine Hardy                                Steven J. Rosenbaum
 Earthjustice                                        Bradley K. Ervin
 50 California St., Suite 500                        Covington & Burling LLP
 San Francisco, CA 94111                             One CityCenter
 Tel: (415) 217-2142                                 850 Tenth St., N.W.
 Fax: (415) 217-2040                                 Washington, D.C. 20001
 bhardy@earthjustice.org                             Tel: (202) 662-6000
                                                     Fax: (202) 662-6291
 Counsel for Plaintiffs                              srosenbaum@cov.com
                                                     bervin@cov.com

                                                     Counsel for Intervenor American Petroleum
                                                     Insitute



                                                       /s/ Sarah C. Bordelon
                                                       Sarah C. Bordelon




                                                 3
